NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                         MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL

                                               OF FLORIDA

                                               SECOND DISTRICT


INNOCENT GEDEHOMME,                            )
                                               )
              Appellant,                       )
                                               )
v.                                             )         Case No. 2D13-4694
                                               )
STATE OF FLORIDA,                              )
                                               )
              Appellee.                        )
                                               )

Opinion filed April 1, 2015.

Appeal from the Circuit Court for Manatee
County; Thomas Krug, Judge.

Howard L. Dimmig, II, Public Defender, and
Mark C. Katzef, Special Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Cerese Crawford Taylor,
Tampa, for Appellee.


CRENSHAW, Judge.

              In this Anders1 appeal, Innocent Gedehomme challenges his conviction

for sexual battery on a person over twelve (no serious bodily injury) and attendant

sentence to ten years' prison. We affirm the conviction and incarcerative portion of the



              1
                  Anders v. California, 386 U.S. 738 (1967).
sentence without comment. But because the court erred in failing to consider

Gedehomme's motion to correct sentencing errors filed under Florida Rule of Criminal

Procedure 3.800(b)(2) on the merits, we reverse the cost order and remand for further

consideration thereof.

              When appealing to this court, Gedehomme's counsel filed a no-merit brief

pursuant to Anders v. California, 386 U.S. 738 (1967), and In re Anders Briefs, 581 So.

2d 149 (Fla. 1991). We directed Gedehomme that he could file a pro se brief. He did

so and challenged the court's failure to rule on his motion to correct sentencing error

filed under rule 3.800(b)(2). In his motion, he had challenged two costs imposed on

him: the public defender fee and investigative costs. Concluding there was arguable

merit to his claim, see In re Anders Briefs, 581 So. 2d at 151, we directed counsel to

brief whether it was error to strike Gedehomme's pro se motion and to address the

costs issues he raised. Counsel then did so and the State responded, conceding error

as to the court striking the motion and as to the public defender fee.

              A rule 3.800(b)(2) motion is the appropriate mechanism to seek relief from

the erroneous imposition of costs. Jackson v. State, 983 So. 2d 562, 574 (Fla. 2008).

The court struck Gedehomme's motion pursuant to Coffelt v. State, 905 So. 2d 269, 270

(Fla. 2d DCA 2005), concluding that because Gedehomme was counseled when his pro

se motion was filed, it must be stricken. This was error because Gedehomme was not

counseled for purposes of the motion based on appellate counsel's filing an Anders brief

and because the motion was timely filed. See Lopez v. State, 905 So. 2d 1045, 1047

(Fla. 2d DCA 2005) abrogated on other grounds as stated in Pifer v. State, 59 So. 3d




                                           -2-
225, 228 (Fla. 2d DCA 2011). Thus the court should have considered the motion on the

merits.

               The filing of the rule 3.800(b)(2) motion preserved the errors raised therein

for our review. See Jackson, 983 So. 2d at 571. Gedehomme challenges that he was

not given an opportunity to request a hearing regarding the cost for his public defender.

See § 938.29, Fla. Stat. (2012). This is error, and the State concedes as much. See

McMillan v. State, 8 So. 3d 1237, 1238 (Fla. 2d DCA 2009). Accordingly, we reverse

the cost judgment. The court may reimpose the $100 public defender fee but only after

proper notice and the opportunity for Gedehomme to be heard on that issue. See id.

               Gedehomme also challenges that the investigatory costs are not

supported by competent, substantial evidence. See § 938.27. The sentencing court

had before it the Manatee County Sheriff Office's form affidavit, and the State argues

that this is sufficient. But that affidavit reflects a "0" for all of the individualized costs and

a flat fee of $200 imposed in felony cases. We have found support for imposing a flat

fee in neither the Florida Statutes nor in the Manatee County ordinances. We infer that

this is a matter of internal policy in the Sheriff's Office, which, of course, simply fails to

be competent, substantial evidence. Accordingly, we also reverse the cost order to the

extent that it imposes the $200 fee for investigatory costs. On remand, the court may

reimpose investigatory costs if properly substantiated.

               Affirmed in part, reversed in part, and remanded with directions.



LaROSE and SLEET, JJ., Concur.




                                              -3-